Parker, J.
(concurring) — I concur in the majority opinion except as to what is said touching the effect of appellant’s defense being made in the courts of' British Columbia, upon his right of appeal in this case. I concur in the result reached on that branch of the case, but prefer to rest my concurrence upon the broader ground that whatever steps appellant may be taking in the courts of British Columbia in the course of judicial procedure under the laws of that province looking to the protection of what he conceives to be his right to property situated there, is wholly beyond the proper concern of this court. I do not think that any such course of conduct on his part can in any legal sense be contumacious of this court; whether it might be morally so, I would not condescend to notice, in connection with our duty to determine his legal rights here. I do not think we are called upon to excuse appellant’s conduct in defending what he conceives to be his rights in the courts of British Columbia. The majority opinion, I fear, is susceptible of the construction that this court might be influenced by such,a course as the appellant is there pursuing but for the fact that there exists the excuse for his actions in that regard which is pointed out in the majority opinion. I do not want to ad*61mit that, under any circumstances, should we notice such conduct in connection with the right of appeal from a superior court of this state to this court.